Citation Nr: 1512581	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to March 27, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from March 27, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his father



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO granted the Veteran's claim for service connection for PTSD, and assigned an initial, 30 percent rating, effective August 24, 2004 (the date the Veteran filed his claim).  In December 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

Because the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO awarded a higher 70 rating for PTSD, effective March 27, 2009, as the Veteran was not granted the full benefit sought, the appeal has now been characterized as encompassing both matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

In April 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in the Virtual VA file reveals the transcript of the April 2014 video conference hearing, a September 2014 VA examination report, and the Veteran's VA treatment records.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  Since the August 24, 2004 effective date of the award of service connection, the collective lay and medical evidence indicates that the Veteran's PTSD has been manifested by suicidal ideation without intent, difficulty adapting to stressful circumstances, impaired impulse control, nightmares, intrusive thoughts, hypervigilance, anger, strained or limited relationships with family and friends, sleep disturbances, memory loss; collectively, these symptoms suggest no more than occupational and social impairment with deficiencies in most areas.

3.  The schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points, and at no point prior to January 17, 2014, was the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) due solely to PTSD reasonable raised.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for PTSD, from August 24, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating in excess of 70 percent for PTSD are not met at any point pertinent to the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An August 2004 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for PTSD.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, consistent with Dingess/Hartman.

After the award of service connection, and the Veteran's disagreement with the assigned rating, no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the February 2009 SOC includes citation to the full rating criteria for evaluating PTSD, and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration, the timing and form of which suffices, in part, for Dingess/Hartman.  

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file include the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has been provided multiple VA examinations, most recently in September 2014.  The adequacy of these VA examinations has not been challenged.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further RO action to develop this claim, prior to appellate consideration, is required.

As for the Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the Board hearing, the undersigned identified the issue on appeal. Also, information was solicited regarding the Veteran's current symptoms, and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as it is not shown to have prejudiced the Veteran.  Notably, nothing during the hearing gave rise to the possibility that any existing, relevant evidence had been overlooked with regard to the Veteran's claim for higher rating.  Moreover, the adequacy of the hearing provided has not been challenged.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  See also 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as with respect to the issue of a higher rating for PTSD for the time period at issue in the instant case, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged ratings" prior to March 19, 2013 (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The rating for the Veteran's PTSD has been assigned pursuant to DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board acknowledges that a layperson is competent to attest to factual matters of which he or she has first-hand knowledge, to include symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 70 percent, but no higher, rating for PTSD are met.

In connection with his claim for service connection, the Veteran submitted a March 2006 letter from a private psychologist, Dr. R.O, who evaluated the current nature and severity of the Veteran's PTSD.  The Veteran complained of "feeling 'numbness to everything', social difficulties including [] a high level of tension and occasional loud outburst with [his] girlfriend, the mother of his infant son."  He also stated that he experienced "episodes of fluctuating mood and thoughts and memories of his experience in Iraq which he attempts to block out with long intense work/school hours."  The psychologist also noted that the Veteran suffered from a difficulty in  maintaining social relationships with old friends, and that he had difficulty "feeling any thing for anyone."  Additionally, the Veteran stated that he was unable to maintain employment for three years after discharge.  The psychologist concluded that the Veteran was "struggling in the two major developmental areas of adult life, establishing and maintaining a primary family relationship and establishing a vocational career . . . ."  In addition to PTSD, the examiner diagnosed severe problems with primary relationships and occupation, and assigned a GAF score of 60.  The RO based the assignment of the initial, 30 percent rating on this letter.

In June 2008, the Veteran was given a depression screening.  During the screening, the Veteran indicated that he had little interest in doing anything, and that he was feeling depressed and hopeless.  The Veteran indicated that he felt hopeless about the present or future, and admitted to having suicidal/homicidal ideation within the past six months.  However, after assessment, the examiner felt that the Veteran was not actively at risk for suicide or homicide.  The Veteran was assigned a GAF score of 56.  

In July 2008, the Veteran was seen by a psychiatrist at the Santa Maria Community Based Outpatient Clinic (CBOC) VA facility.  The psychiatrist noted prominent symptoms of PTSD and periodic depression.  The Veteran complained that he was unable to feel "any emotional response other than 'nothing' or irritability, frustration, anger and rage."  The Veteran also complained of poor concentration, hypersensitivity to light and sound, and difficulties with memory.  The Veteran also said that he suffered from sleeping problems, nightmares, depersonalization, flashbacks, and a sense of isolation.  The Veteran indicated that he was in a custody battle over his three-year-old son, and did not want to take medication as it may negatively affect the custody proceedings. The psychiatrist noted that the Veteran was well nourished with good hygiene, and that he was cooperative and pleasant.  The psychiatrist reiterated the PTSD diagnosis, and found that the Veteran suffered from problems with his primary support group, his occupation, and maintaining his finances.  The Veteran was assigned a GAF score of 65.

In September 2008, the Veteran indicated that he had been working as a police officer for the last three years.  The Veteran's affect was noted as being blunted, restricted, and constricted, and his mood was dysphoric.  He denied any hallucinations or illusions.  The Veteran's judgment appeared to be generally good, with periods of impulsivity when angry or intoxicated.  He reported periodic insomnia and fragmentation of sleep associated with his traumatic memories.  The Veteran denied any suicidal or homicidal ideation at that time, but the examiner did note that the Veteran described a vague and passive suicidal ideation in the past with no plan or intent and no history of past attempts.

In March 2009, the Veteran was seen at the Santa Maria CBOC stating that his symptoms had not improved.  He stated that he constantly felt as though he was going to "explode."  The psychiatrist reiterated the PTSD diagnosis, but also diagnosed the Veteran with depressive disorder, not otherwise specified, and alcohol abuse in partial remission.  The psychiatrist also noted ongoing familial problems, and assigned a GAF score of 55.

The Veteran submitted a letter, dated March 27, 2009, from his private psychologist, Dr. R.H.  After discussing the Veteran's experiences in service, Dr. R.H.  discussed the symptoms associated with the Veteran's PTSD.  The Veteran complained of flashbacks, nightmares, panic attacks, hyperarousal, and hypervigilance continuously since service.  The psychologist noted that the Veteran's hypervigilance is accompanied by a state of increase anxiety, which, in turn, leads to exhaustion.  The psychologist also noted a "high responsiveness to stimuli producing an increased psychological and physiological tension effecting an exaggerated startle response, insomnia, fatigue, and accentuation of personality traits."  The psychologist also noted recurrent and intrusive recollections of his experiences in Iraq and Afghanistan that sometimes result in dissociative states.  The psychologist noted that, since service, the Veteran's interest in prior activities has been severely curtailed, and that he was detached and estranged from others, including having problems with intimacy, tenderness, compassion, and sexuality.  The psychologist further noted that, more recently, the Veteran experienced a feeling of a foreshortened future, and that he felt regret for having survived combat.  The psychologist opined that the Veteran exhibited impaired judgment and abstract thinking, and that his daily personal and social life is severely affected by his mood and motivation.  The psychologist also noted significant distress and impairment in the Veteran's ability to work and in his social life, and assigned a GAF score of 40-45.

In August 2009, the Veteran complained of poor sleep, stating that he was unable to fall asleep sometimes, and that he experienced nightmares on a nightly basis causing anxiety and night sweats.  During the examination, the Veteran appeared to be appropriately dressed, with fair to good eye contact.  The Veteran stated he had brief periods of suicidal thoughts, but did not have any concrete plans.  The Veteran denied any hallucinations or delusional thoughts.  He complained of a depressed mood, frustration with memory, and problems with school.

In March 2010, the Veteran was seen by VA for supportive psychotherapy with medical evaluation and management.  The Veteran complained that his medication made him very angry, and that he punched walls.  He also indicated that his girlfriend threatened to leave him.  He complained of problems with work because, while he still wanted to be the best, he did not "like the spiritual conflict of balancing between the good duty vs. the bad consequences and actions that are not supported in civilian life."

An April 2010 VA Psychiatry Note shows that the Veteran still complained of "extreme difficulties with symptoms of nightmares" concerning his in-service experiences, and that he suffers from flashbacks, hypervigilance, and high arousal, when he is reminded of those events or when involved in SWAT situations as a police officer.  The examiner noted that the Veteran was neatly dressed, oriented, and alert and attentive to the conversation.  The Veteran was found to be a reliable historian.  The examiner noted the Veteran's mood and affect were despondent and frustrated, and that, while his insight into his problems was good, he knew he should not continue as a police officer because it aggravates his symptoms.

In May 2010, the Veteran submitted a letter in support of his claim for an increased rating.  He indicated that when he was first evaluated, he did not receive any psychotherapy or psychological treatment.  In July 2010, the Veteran denied feeling hopeless about the present or future, and denied having suicidal or homicidal ideation at that time.

In November 2010, the Veteran stated that he was experiencing flashbacks frequently, and that he suffered from nightmare every night.  He expressed concern that he was accidentally hitting his fiancé "a lot" in his sleep, and that, during his nightmares, he feels like he is going to die.  He denied experiencing  hallucinations or delusions, but said that during flashbacks, he experienced anxiety, rapid breathing, difficulty controlling his emotions, including rage and anger.  The examiner indicated that he lost his first marriage because he was having problems when he returned from service, including anger outbursts and feelings of inadequacy.  The examiner assigned a GAF score of 35.  In January 2011, the same symptoms were recorded.

An April 2011 VA Psychiatry Note shows that the Veteran was doing well with his medication, and that he was managing his job and home life with fewer anger outbursts.  He was noted as being a reliable historian, and that his mood and affect was calm.  The examiner noted that the Veteran was able to maintain a job.  The Veteran denied hallucinations, delusions, paranoia, suicidal or homicidal ideation or intention.  He did state that he suffered from flashbacks and nightmares.  The Veteran was assigned a GAF score of 40.

In July 2011, the Veteran underwent a VA examination to assess his traumatic brain injury.  During the examination, the Veteran indicated a problem with fatigue, hypersensitivity, anxiety, and irritability.  The examiner indicated that the Veteran had to switch from a patrol job to a desk job.  An August 2011 VA Psychiatry Progress Note contains many of the same complaints, including depression, hypervigilance, flashbacks, and anxiety.  The Veteran also indicated that he was drinking alcohol " to feel normal."  A depression screening from that Progress Note also stated that the Veteran denied feeling hopeless about the present or future, and that he denied having thoughts about taking his life or harming another.  The examiner found that the Veteran was not an active risk for suicide or homicide.  The Veteran was assigned a GAF score of 40.

In September 2011, the Veteran's private psychologist submitted a letter and an updated mental health examination.  The letter indicated that the Veteran had been suffering for numerous years from the clinically distressing effects of PTSD.  The psychologist opined that the Veteran's "capacity for competently-displayed conflict resolution, his attention and concentration span, his deficits in short-term and long-term memory, and his panic and anxiety attacks are continuous and quite often render[] him incapable of competently maintaining emotional and socially acceptable behavior."  The examiner noted the following symptoms: nervousness and anxiety; anger and irritability; mood swings and emotional outbursts; lowered self-esteem and feelings of helplessness; cynicism; difficulty concentrating; withdrawing from society; trouble sleeping, including nightmares; and depression.

Along with the September 2011 letter, the private psychologist submitted a Global Check Set completed by the Veteran.  In it, the Veteran indicated that he felt  hopelessness and/or worthlessness, and that he felt as though his life will never improve; and that he worries and feel anxious almost all the time.  The Veteran indicated frequent disturbances with sleep, and that he almost always experienced recollections of the traumatic events from service.  The Veteran indicated that he never thought about ending his life, and that he did not have a plan to do so.  He stated that he frequently was quick to anger, that he always felt on edge, and that he was almost always irritable.  In another document submitted, the Post Deployment Clinical Assessment Tool, the Veteran indicated that there were several times over the past two weeks that he thought that he would be better off dead.  And yet, in another the Mississippi Scale self-assessment from the same day, the Veteran indicated that, when he thought of the things that he did in the military, he rarely wished he were dead.  Furthermore, in response to the question of whether he felt like killing himself, the Veteran indicated that that was not true at all.

The Veteran submitted another letter, dated February 13, 2012, from his private psychologist.  The psychologist noted that the Veteran presented with "a lifestyle deficient in the ability to obtain and maintain interpersonal relationships in almost all settings based on his judgment, thinking and mood."  The examiner highlighted significant periods of suicidal ideation, persistent ritualistic behavior of guarding, and that these behaviors minimize and marginalize his ability to be involved with or enjoy any pursuits or activities that involve interpersonal or work-related relationships.  The psychologist noted a high responsiveness to stimuli, blunted affect, discontinuity of thought, and excessive panic and anxiety attacks necessitating isolationism and avoidance.  In addition, the Veteran was found to have a severe inability to adapt to most social settings, especially work-related environments due to impulsivity in managing anger and irritability.

In January 2012, April 2012, and September 2012, the Veteran was assigned a GAF score of 45.

During the  April 2014 Board hearing before the undersigned, the Veteran testified that, immediately after service, he did not seek treatment for his PTSD because he was unaware that he suffered from PTSD until he helped a friend seek treatment, and because he did not trust anybody.  It was not until the VA sent him to Dr. R.O., author of the March 2006 letter discussed above, that he was officially diagnosed with PTSD.  In addition, he stated that he sought treatment following his divorce and a custody battle.  The Veteran testified that, during his session with Dr. R.O., he never mentioned that he suffered from nightmares because the psychologist never asked about them and he was too shy or embarrassed to bring them up.  He also indicated that prior to seeking treatment, he would drink alcohol, ride his motorcycle, and instigate fights in order to deal with his symptoms.  After he left the military, he thought about committing suicide many times, and even went as far as planning how he would do it, as well as who else he would murder.  The Veteran indicated that, although he was having these thoughts, he did not express them to Dr. R.O. because he was afraid of the consequences.  He also stated that that he had been constantly haunted by his experiences from service, and that he did not know how to operate in society once he returned home.  He wanted to become a police officer because if he were to be involved in a violent situation where he either hurt or killed someone, he would be given the benefit of the doubt.  When asked by the undersigned whether his symptoms had remained constant since he returned from service, the Veteran answered affirmatively.

During the hearing, the Veteran's father and wife also testified.  The Veteran's father indicated that there was numerous times that he had rushed to the Veteran's house to check on the Veteran's well-being.  The Veteran's father indicated that he knows that the Veteran will sometimes be "displaced in his mind."  However, father stated that his concern that the Veteran would hurt himself or others was more recent, and that, when the Veteran's returned from service, he disengaged from many of the social activities that he used to be involved in, that his actions were reckless, and that he abused alcohol.  The Veteran's father also indicated that, even before he was discharged, the Veteran would experience nightmares that caused him to scream in Arabic.  The Veteran's wife stated that she met the Veteran in 2009, and that his condition has remained the same since that time.  She stated he frequently experiences nightmares and cold sweats, and sometimes he will attack her in his sleep.

In September 2014, the Veteran underwent a VA examination to assess the current nature and severity of his PTSD.  The examiner indicated that it was not possible to distinguish between the symptoms associated with the Veteran's PTSD, substance and alcohol abuse, and traumatic brain injury.  The examiner found that the Veteran suffered from occupational and social impairment with occasional decease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran stated that following service, he enrolled in an online university and received his bachelor's degree in psychology.  Although he was enrolled in graduate school, he was failing at that time.  The Veteran indicated that he was medically retired in May 2014 from position as a police officer due to his PTSD.  The examiner noted that the Veteran started seeking treatment in 2008 from VA.

The examiner noted the following symptoms: recurrent, involuntary, and intrusive memories of the traumatic events; recurrent distressing dreams in which the content and/or affect of the dream, are related to the traumatic events; dissociative reactions (e.g. flashbacks) in which the individual feels or acts as if the traumatic events were recurring; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner noted that the Veteran avoids distressing memories, thoughts, or feelings about or closely associated with the traumatic events, as well external reminders that arouse distressing memories, thoughts, or feelings.  The examiner noted a persistent negative state, diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and the persistent inability to experience positive emotions.  The examiner also noted the following: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and the inability to establish and maintain effective relationships.

Based on the foregoing evidence, including the medical treatment records and the lay statements of record, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, for the entire period under consideration, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood due to symptoms such as suicidal thoughts and ideation, difficulty in adapting to stressful situations, impaired impulse control, frequent nightmares and flashbacks, memory loss, hypervigilance, and anxiety.  Furthermore, the frequency and severity of these symptoms has resulted in the Veteran's inability to maintain a job immediately after leaving service; the Veteran getting a divorce from his first wife; failing out of graduate school; losing touch with former friends; and being dismissed from his position as a police officer.  Thus, collectively, the evidence indicates that the Veteran's PTSD has resulted in a level of occupational and social impairment which more closely approximates a 70 percent disability rating.  To this extent, the appeal is granted.

In finding that an initial 70 percent rating is warranted, the Board has generally found the statements of the Veteran, his father, and his wife to be competent and credible evidence in support of this claim.  In fact, the absence of treatment records immediately following service up to March 2006 made reliance upon the lay statements necessary.  The Board also notes that multiple VA treatment notes also found the Veteran to be a reliable historian.

However, the Board finds that the Veteran's PTSD has not met, or more closely approximated, the criteria for a 100 percent rating at any point since the August 24, 2004 effective date of the award of service connection.

At no point has the Veteran manifested total occupational and social impairment due to gross impairment of thought process or communication, persistent delusions or hallucinations; persistent danger to himself or to others, inability to perform activities of daily life (such as maintenance of personal hygiene), disorientation to time or place which are listed as examples of type, extent, and severity of symptoms warranting a 100 percent rating.

The Veteran's VA treatment records show that he has consistently denied experiencing delusions or hallucinations.  In addition, while treatment records show that the Veteran has experienced suicidal ideation, each time the Veteran was given a depression screening, the examiner felt that the Veteran did not actively pose a danger to himself or to others.  In fact, there are multiple times when the Veteran denied any suicidal or homicidal thought or ideation.  In addition, testimony provided by the Veteran, his father, and his wife, does not seem to support a finding that the Veteran is a persistent danger to himself or others.  Furthermore, the Veteran's treatment records, as well as his testimony before the undersigned, demonstrates that he is in fact oriented to time and place and he is able recall his and his relatives' names.  In fact, during the hearing, the Veteran provided a thorough account of his history following service.  Finally, there is no indication in the record that the Veteran is unable to perform activities of daily living, such as maintenance of personal hygiene, as the Veteran's treatment records show that his always appeared to be cooperative, reasonable, well-nourished with good hygiene, and appropriately dressed.

The Board further finds that none of the GAF scores assigned since the effective date of the award of service connection, r, alone, provides a basis for assigning the maximum,  70 percent rating for PTSD at any pertinent point.

The Veteran's GAF scores have widely ranged from 35 to 65.  Pursuant to the DSM, a GAF score from 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, school, family relations, judgment, thinking or mood (e.g., suicidal ideation, neglects family, and is unable to work).  A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

While the Veteran's GAF scores have fluctuated over time, his lowest scores assigned-35 in November 2010, and 40 in April and July 2011-are consistent with no greater impairment than that contemplated by the assigned 70 percent rating.  In fact, the Veteran has received many GAF scores that would indicate only serious, moderate, or mild symptomatology.  Again, there is no evidence of record that would indicate that the Veteran's disability has more nearly  approximated the level of impairment contemplated in the maximum, 100 percent rating.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's PTSD reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(cited in the May 2008 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.  The rating schedule fully contemplates the described psychiatric symptoms as well as the Veteran's level of social and occupational impairment, and provides for higher ratings than that assigned based on more significant functional impairment.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's PTSD.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's PTSD has been appropriately rated as a single disability, and there is no additional psychiatric impairment that has not been attributed to his PTSD.  As the current appeal does not involve evaluation of multiple conditions., the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU may be a component of a claim for higher rating if expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that, in a September 2014 rating decision, the RO assigned a TDIU, effective, January 17, 2014, based on evidence that, in January 2014, the Veteran was dismissed from the Lompoc Police Department as a result of the symptoms associated with his PTSD.  Prior to that date, however, there is no evidence or allegation that the Veteran's PTSD, alone, rendered him actually or effectively unemployable.

While the Veteran's VA treatments records, private treatment records, and lay statements all indicate that the symptoms associated with PTSD had a significant effect on his employment, there is no indication that they rendered him unemployable.  For example, the March 2006 letter from Dr. R.O. indicated that the Veteran's symptoms made it difficult for him to maintain employment.  However, the letter also indicated that the Veteran attempted to cope with his fluctuating mood with prolonged work and school hours.  In addition, the Board notes that, in his June 2014 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he had worked as a police officer since April 2006.  As the Veteran has not alleged, and the evidence does not show, that his PTSD rendered him unemployable prior to January 17, 2014, the matter of his entitlement to a TDIU due to PTSD for that period need not be addressed further in conjunction with the current claims for higher ratings.

For all the foregoing reasons, the Board finds that, while the criteria for an initial, 70 percent rating for PTSD are met from the August 24, 2004 effective date of the award of service connection, there is no basis for any further staged rating of the Veteran's PTSD, pursuant to Fenderson, and a rating in excess of 70 percent must be denied.  In reaching these conclusions, the Board has resolved reasonable doubt in the Veteran's favor in assigning each higher rating, but finds that the preponderance of the evidence is against assignment of any rating in excess of the 70 percent assigned herein, at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v Derwinski, 1 Vet. App. 49, 53-56 (1990).




      (CONTINUED ON NEXT PAGE)



ORDER

An initial 70 percent rating for PTSD, from August 24, 2004, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


